DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statement (“IDS”) filed on 07/07/2020 was reviewed and the listed references were noted.

Drawings
The 16 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2-10, 11-18, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-9, 9-16, and 17, respectively of the parent U.S. Patent No. 10,635,889. This is a statutory double patenting rejection.

In addition:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the U.S. Patent No. 10,635,889.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the above-referenced U.S. Patent No. 10,635,889.  For example, the following chart compare Claim 1 of the instant application with Claim 1 of the U.S. Patent No. 10,635,889.



Instant Application
Patent Application No. 10,635,889
1. A method comprising: 
determining, by use of a processor, a subject number, a subject age category, and a subject size for one or more subjects of an image; 
calculating a subject distribution that indicates a position for a face of each subject by iteratively reallocating each subject that is not within a minimum distance of another subject; 
determining a subject pose for each subject that indicates a subject position for the subject; and 
displaying a subject composition comprising the subject distribution and the subject poses overlaying a display image.
1. A method comprising: 
determining, by use of a processor, a subject number , a subject age category , and a subject size for one or more subjects of an image; 
calculating a subject distribution that indicates a position for a face of each subject;
determining a pose region within a display; 
determining pose segments within the pose region;
distributing the one or more subjects to the pose segments;
for each pose segment, allocating subjects with a large category to the pose segment, then allocating subjects with a small category to the pose segment;
iteratively reallocating each subject that is not within a minimum distance of another subject;
determining a subject pose for each subject that indicates a subject position for the subject; and 
displaying a subject composition comprising the subject distribution and the subject poses overlaying a display image.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the terms "large" and “small” in Claims 2, 11, and 20 are relative terms which render the claim indefinite.  The terms "large" and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	
Allowable Subject Matter
The claims of the instant application are not rejected over prior art references and will be allowed once the above-described rejections of the claims based on statutory and non-statutory double patenting, and 35 U.S.C. 112(b) (with respect to Claims 2, 11, and 20) are overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1, Raymond William Ptucha (US 2013/0108171) discloses ““A method comprising: determining, by use of a processor, a subject number, a subject age category, and a subject size for one or more subjects of an image” (Ptucha, Paragraph [0086], where it is disclosed that the subjects appear in a picture may be categorized and identified based on their various characteristics); “calculating a subject distribution that indicates a position for a face of each subject (Ptucha, Figures 6A and 6B disclose a subject distribution based on the position of their faces of each subject); “determining a subject pose for each subject that indicates a subject position for the subject” (Ptucha, Figures 6A and 6B show the subjects’ poses and also Paragraph [0086] discloses that the subject pose may reveal the subject position, e.g., a lower subject with a tilted face may show the position of the child in reference to his parent).  In an analogous field of endeavor, i.e., image processing, Swire et al. (US 2016/0301813) discloses “displaying a subject composition comprising the subject distribution and the subject poses overlaying a display image” (Swire, Figures 6a-6c wherein the disclosure is made for displaying a subject composition labeling of their names, comprising the subject distribution in the image and their poses overlaying a displayed image, i.e., a picture).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach “calculating a subject distribution that indicates a position for a face of each subject by iteratively reallocating each subject that is not within a minimum distance of another subject” in combination with the rest of the limitations recited in Claim 1.  Independent Claims 10 and 19 recite the above-described allowable subject matter, as well.  Dependent claims 2-9, 11-18, and 20 are not rejected over prior art due to their dependencies from Claims 1 and 10, and 20, respectively.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The reference made of record, but not relied upon, is considered pertinent to Applicant’s disclosure: Gallagher et al. (US 2010/0106573).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Siamak Harandi/Primary Examiner, Art Unit 2662